Citation Nr: 0417961	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

The instant appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a claim for service connection for 
PTSD.  In fact, the claim was a claim to reopen a claim of 
service connection for PTSD based upon new and material 
evidence.  In its December 2000 decision, the Board of 
Veterans' Appeals (Board) found new and material evidence had 
been presented, and the issue was remanded for further 
development.  

In a decision dated on March 15, 2004, the Board determined 
that entitlement to service connection for PTSD was denied.  
In April 2004, the veteran's attorney submitted a Motion to 
Vacate the Board decision entered the previous month.  In 
response, the Board reviewed the correspondence and decided 
that the March 15, 2004, Board decision should be vacated.  
Subsequently, the March 2004 Board decision was vacated by 
the Board pursuant to 38 C.F.R. § 20.904(a) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
notes that Pelegrini I, has subsequently been withdrawn, and 
the Court has issued Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II) in its stead.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In the present case, 
the record shows that the veteran was issued a VCAA notice 
letter on June 7, 2002.  

The appellant's attorney has argued that the veteran has been 
denied due process in that a September 15, 2003 Supplemental 
Statement of the Case (SSOC) was issued without prior 
compliance with the mandatory notice provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) pursuant to 
Pelegrini I.  He stated that the veteran was not informed by 
VA of the evidence necessary to substantiate his claim for 
service-connected compensation for PTSD.  Accordingly, a 
remand is required for corrective action.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent, 
including Pelegrini II, is completed.  In 
particular, the veteran and his attorney 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should also be notified 
that the claimant should provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should then take adjudicatory 
action on the claim here on appeal.  If 
any benefit sought remains denied, the RO 
should furnish the veteran and his 
representative an SSOC.  

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



